DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
Claims 1-2, 5-6, 16, 24, 34, 38, 40 and 43 are currently amended.
Claims 3-4, 7-15, 17-23, 25-28, 30, 37 and 39 are cancelled.
Claims 1-2, 5-6, 16, 24, 29, 31-36, 38 and 40-44 are pending.

Election/Restrictions
Applicant’s election of the species: 
1) a mutated EOD1, 
2) a mutated DA1, 
3) a mutated DA2 and 
4) a tissue specific promoter, in the reply filed on March 31, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The following claims are drawn to the elected species, and will be examined to the extent they are drawn to the elected species of mutated EOD1, DA1 and DA2 polypeptides in the claimed method: 
Claims 1-2, 5-6, 16, 24, 29, 31-36, 38 and 40-44 are drawn to the elected species.  It is noted that claims 43-44 were initially withdrawn, but have been regrouped in view of the amendment of the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 16, 24, 29, 31-36, 38 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reduces" in claims 1, 6 and 43 is a relative term which renders the claims indefinite.  The term "reduces" with regard to the expression or activity of a DA2 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 1 is drawn to a method of increasing the yield of a plant by introducing a mutation within cells of the plant, wherein the mutation reduces the expression or activity of a DA2 polypeptide relative to a plant without the mutation.  However, there is no standard for comparison to identify what is reduced expression or activity of a DA2 polypeptide and there is no point of comparison for what would be considered a DA2 
Applicants’ arguments filed October 28, 2021 have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to recite “a mutation in a nucleotide sequence encoding a DA2, DA1 or EOD1 polypeptide” and it would be understood that “reduces” is relative to a plant without the mutation, asserting that sequences encoding DA2, DA1 and EOD1 are known, and that one skilled in the art can readily determine what is considered a mutation that reduces expression or activity of these polypeptides.
The Examiner maintains that Applicants are presenting a circular argument, as one cannot determine what is considered a mutation in a gene without knowing the sequence of any genes that do not have a mutation, and the argument that the sequences are known does not resolve what would be identified as a mutant sequence or a non-mutant sequence in the present case, and neither has been set forth in the claims. 

Claims 1-2, 5-6, 16, 24, 29, 31-36, 38 and 40-44 are indefinite in the recitation of the names “DA2”, “DA1” and “EOD1” given that names are arbitrary, and the specification does not specifically define the metes and bounds of each of these terms.  While the specification discloses features that may be associated with the named proteins, no specific definitions have been provided for each.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Applicants’ arguments filed November 11, 2021 have been fully considered but they are not persuasive.  Applicants argue that these names are art recognized terms pointing to several references.  
The Examiner maintains that the description provided in the specification and the cited references is not limiting for the terms set forth in the claims.

Claims 1-2, 5-6, 16, 24, 29, 31-36, 38 and 40-44 are indefinite in being unduly alternative in having so many possible alternative embodiments that it is unclear what is being claimed.  The claims recite a method of increasing the biomass or seed yield, wherein the method comprises introducing a mutation to reduce the expression or the activity of a DA2 polypeptide; and further that the plant also has a mutation that reduces DA1 and/or EOD1 expression or activity; and further wherein the mutation is introduced into the coding sequence of EOD1 or a sequence that regulates expression of EOD1; and further wherein the mutation is introduced into the coding sequence of DA1 or a sequence that regulates expression of DA1; and further wherein the mutation is introduced into the coding sequence of DA2 or a sequence that regulates expression of DA2; and further wherein the plant has increased plant size, seed size and/or organ size; and a plant comprising a mutation that reduces the expression or activity of a DA2 polypeptide and a DA1 polypeptide and/or a EOD1 polypeptide.  While applicants have elected the species of mutations for each of DA2, DA1 and EOD1, the claims remain drawn to a multitude of possible alternatives, wherein it is unclear if the reduced expression or activity of DA2, and DA1 and/or EOD1 is the result of one or multiple mutations, and further what sequence or sequences are either mutated or introduced in the plant cell.  Therefore, the metes and bounds of the claimed invention cannot be determined.  
Applicants’ arguments filed November 11, 2021 have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to delete the recitation of “or heterologous nucleic acid”, and claims 
The Examiner maintains that the claims are still drawn to a multitude of different possible mutations and combinations of mutations in a method of increasing biomass or seed yield, such that the claim is unduly alternative and is indefinite, as set forth in the rejection.

Claim Rejections - 35 USC § 112
Claims 1-2, 5-6, 16, 24, 29, 31-36, 38 and 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of increasing the biomass or seed yield of a plant by introducing a mutation within cells of the plant, wherein the mutation reduces the expression or activity of a DA2 polypeptide.  The claims recite that the method comprises introducing a mutation to reduce the expression or the activity of a DA2 polypeptide; and further that the plant also has a mutation that reduces DA1 and/or EOD1 expression or activity; and further wherein the mutation is introduced into the coding sequence of EOD1 or a sequence that regulates expression of EOD1; and further wherein the mutation is introduced into the coding sequence of DA1 or a sequence that regulates expression of DA1; and further wherein the mutation is introduced into the coding sequence of DA2 or a sequence that regulates expression of DA2; and further wherein the plant has increased plant size, seed size and/or organ size; and a plant comprising a mutation or a heterologous nucleic acid that reduces the expression or activity of a DA2 polypeptide and a DA1 polypeptide and/or a EOD1 polypeptide.  
The claims are drawn to a method of increasing biomass or seed yield in any plant species comprising introducing a mutation into any gene that will result in reducing the expression or reducing 
The claims are broadly drawn to a method of increasing yield in any plant species by introducing a mutation resulting in a reduction of the expression or reduction in the activity of a DA2 polypeptide, and plants produced by said method, and dependent claims further recite that there may be a reduction in the expression or activity of DA1 and/or EOD1.  The claims are drawn to a multitude of possible structural changes to a plant’s genome to result in the functional characteristic of an increase in biomass or seed yield to the plant.  However, the specification does not disclose any plants with any genome modifications that result in an increase in biomass or seed yield.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that


Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Claim Rejections - 35 USC § 112
Claims 1-2, 5-6, 16, 24, 29, 31-36, 38 and 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The claims are drawn to a method of increasing the biomass or seed yield of a plant by introducing a mutation within cells of the plant, wherein the mutation reduces the expression or activity of a DA2 polypeptide.  The claims recite that the method comprises introducing a mutation to reduce or the activity of a DA2 polypeptide; and further that the plant also has a mutation that reduces DA1 and/or EOD1 expression or activity; and further wherein the mutation is introduced into the coding sequence of EOD1 or a sequence that regulates expression of EOD1; and further wherein the mutation is introduced into the coding sequence of DA1 or a sequence that regulates expression of DA1; and further wherein the mutation is introduced into the coding sequence of DA2 or a sequence that regulates expression of DA2; and further wherein the plant has increased plant size, seed size and/or organ size; and a plant comprising a mutation or a heterologous nucleic acid that reduces the expression or activity of a DA2 polypeptide and a DA1 polypeptide and/or a EOD1 polypeptide.  
The claims are drawn to a method of increasing the biomass or seed yield in a plant comprising introducing a mutation into any gene that will result in reducing the expression or reducing the activity of a DA2 polypeptide, and the claims still recite the non-elected method comprising introducing a heterologous nucleic acid into cells of the plant resulting in the reduction of expression or reduction in activity of a DA2 polypeptide.   In addition, claims further recite that the DA2 polypeptide comprises an amino acid sequence having as little as 90% sequence identity to any one of SEQ ID NO: 20-35, the DA1 polypeptide comprises a C terminal region having as little as 90% sequence identity to residues 229-532 of SEQ ID NO: 45, or as little as 90% sequence identity to SEQ ID NO: 41-64; and wherein the EOD1 polypeptide may have as little as 90% sequence identity to any of SEQ ID NO: 74-90.  
However, the specification does not disclose any plants of any species having any combination of mutations, or any heterologous sequences that result in an increased biomass or seed yield in the plant along with the reduction of expression or activity of DA2 polypeptide, and further with the reduction of expression or activity of DA1 and/or EOD1 polypeptides.  And the production of a plant that has reduced expression or activity of DA2 and increased yield is unpredictable, as evidenced by Raab et al (The Plant Journal 59: 39-51, 2009) who teach a plant comprising an antisense sequence inhibiting 
Given the unpredictability of producing a plant that has reduced expression or activity of DA2 and increased yield as taught by Raab et al; the absence of guidance with regard to producing a plant with a mutation or combination of mutations that result in reduced DA2 and increased yield; the lack of working examples; the state of the prior art; and the breadth of the claims, which encompass any plant with any mutation or combination of mutations that result in reduced expression or activity of DA2 polypeptide, and further reduced expression or activity of DA1 polypeptide and/or EOD1 polypeptide; it would require undue experimentation by one of ordinary skill in the art to make and/or use the invention.
Applicants’ arguments filed November 11, 2021 in response to the rejections under 35 USC 112(a) have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to recite that “biomass or seed yield per plant is increased”.
 The Examiner maintains that Applicants have not demonstrated that biomass or seed yield is increased by any of the vast number of possible mutations and combinations of mutations that are encompassed by the claims.

Conclusion
	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662